DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1-20, as presented in the Office Action appendix dated 28OCT2021, are allowed.


The following is an examiner’s statement of reasons for allowance:
At least one argument made by the applicant’s representative, in the remarks included in the application file on 14FEB2022, were found to be persuasive.  Specifically, the arguments regarding the manner in which the claimed invention allocates a previously mapped subset of a memory space (see, e.g., REMARKS:Pages 1-2) differently than the prior art was convincing. Thus, the primary reason for the allowance of the claims in this case, is the inclusion of the specific remote memory management details of selecting, at the client device and in response to the first memory allocation request to allocate the portion of memory, a subset of the region of the memory in the memory appliance; map, at the client device, at least the requested portion of memory to the virtual address space; and, in response to a second memory allocation request, allocate a subset of the portion of memory mapped in the virtual address space of the application logic unit, the scope of which is now included in all the independent claims, in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/           Primary Examiner, Art Unit 2137